Citation Nr: 1826744	
Decision Date: 05/04/18    Archive Date: 05/14/18

DOCKET NO.  14-39 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent for peripheral neuropathy of the left upper extremity.

2.  Entitlement to an increased rating in excess of 10 percent for peripheral neuropathy of the right upper extremity.  

3.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	Jan Dils, Attorney


ATTORNEY FOR THE BOARD

K. McDuffie, Associate Counsel
INTRODUCTION

The Veteran had active service from September 1967 to September 1970 and from January to February 1975.

These matters are before the Board of Veterans' Appeals (Board) on appeal of a March 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  There is no justiciable case or controversy for active consideration by the Board as to the issue of entitlement to an increased rating for peripheral neuropathy of the left upper extremity.

2.  There is no justiciable case or controversy for active consideration by the Board as to the issue of entitlement to an increased rating for peripheral neuropathy of the right upper extremity.

3.  There is no justiciable case or controversy for active consideration by the Board as to the issue of entitlement to a TDIU.  


CONCLUSIONS OF LAW

1.  There remains no case or controversy as to the issue of entitlement to an increased rating for peripheral neuropathy of the left upper extremity.  U.S.C. § 7105(d)(5) (2012); 38 C.F.R. § 20.101 (2017).

2.  There remains no case or controversy as to the issue of entitlement to an increased rating for peripheral neuropathy of the right upper extremity.  U.S.C. § 7105(d)(5) (2012); 38 C.F.R. § 20.101 (2017).

3.  There remains no case or controversy as to the issue of entitlement to a TDIU.  U.S.C. § 7105(d)(5) (2012); 38 C.F.R. § 20.101 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this case, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  When an appellant fails to raise procedural arguments, the Board is not required to search the record and address them.  Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); see also Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument). 

On a claim for an increased rating, the appellant will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and it follows that such a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  However, "where the claimant expressly indicates an intent that adjudication of certain specific claims not proceed at a certain point in time, neither the RO nor BVA has authority to adjudicate those specific claims, absent a subsequent request or authorization from the claimant or his or her representative."  Id. at 39. 

In an August 2016 rating decision, the RO granted entitlement to a TDIU, effective January 27, 2016.  In a January 2017 decision, the Board noted that the Veteran perfected appeals for his claims for increased ratings for peripheral neuropathy of the bilateral upper extremities and also raised the issue for entitlement to a TDIU.  However, the Board noted that before the claims could be adjudicated, there was a pending Board videoconference hearing request, as reflected in the Veteran's October 2014 VA Form 9.  As such, the Board remanded those claims for a Board hearing in January 2017.  In a February 2017 letter, the Veteran's attorney indicated that with the grant of TDIU, the Veteran is now satisfied with all pending appeals.  See the February 2017 letter.  As the Board considered the February 2017 statement as a withdrawal of claims, the Board dismissed all the issues in a July 2017 decision.  See the July 2017 Board decision.  However, since that time, the RO scheduled the Veteran for the Board videoconference hearing in February 2018.  In that same month, the Veteran's attorney stated that the Veteran wishes to withdraw his request for a hearing.  The case was again certified to the Board in March 2018.  

Judicial precedent dictates that when there is no case or controversy, or when a once live case or controversy becomes moot, the Board lacks jurisdiction.  See Bond v. Derwinski, 2 Vet. App. 376, 377 (1992).  Given the Veteran's statement via his attorney, and the fact that the claim for entitlement to a TDIU has been resolved entirely in the Veteran's favor, there is no justiciable case or controversy for active consideration by the RO or the Board on the issues of entitlement to an increased rating for peripheral neuropathy of the bilateral upper extremities and entitlement to a TDIU.  Accordingly, the appeal is dismissed.


ORDER

The appeal as to entitlement to an increased rating in excess of 10 percent for peripheral neuropathy of the left upper extremity is dismissed.

The appeal as to entitlement to an increased rating in excess of 10 percent for peripheral neuropathy of the right upper extremity is dismissed.  

The appeal as to entitlement to a total disability rating based on individual unemployability (TDIU) is dismissed. 




____________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


